Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janice Jackson appeals the district court’s order denying her third amended motion for reconsideration under Fed. R. Civ. P. 60(b) of the district court’s order denying her request for a preliminary injunction regarding her eviction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. Branch Banking & Tr. Co., No. 8:14-cv-03155-TDC, 2016 WL 1446783 (D. Md. Apr. 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED